Citation Nr: 1519806	
Decision Date: 05/08/15    Archive Date: 05/19/15

DOCKET NO.  10-13 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for lumbar spine degenerative joint and disc disease.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1955 to October 1985.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado. 

The Veteran and his spouse testified before the undersigned at a Board hearing in February 2015.  A transcript of this hearing has been associated with the claims file.

The Board notes that the issue of entitlement to a rating in excess of 20 percent for lumbar spine degenerative joint and disc disease was not included in the January 2010 statement of the case.  This issue was, however, addressed in the July 2014 supplemental statement of the case and at the February 2015 Board hearing, and the Board accepts this issue as currently in appellate status.

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).

The issue of entitlement to special monthly compensation based on the need for aid and attendance was raised by the Veteran at the February 2015 Board hearing, and has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his service-connected lumbar spine degenerative joint and disc disease warrants a rating higher than 20 percent and that he is unable to secure or follow a substantially gainful occupation due to his service-connected disabilities.  

While VA examinations and opinions were obtained in March 2014, the examiner did not address the Veteran's lay assertions that he is unable to perform even sedentary employment because he cannot sit for any extended period of time due to the pain in his back.  The Veteran also indicated at the February 2015 Board hearing that his back and lower extremity disabilities have considerably worsened, and that since January 2015 he began to require the use of a wheelchair for mobility.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).

The Board therefore finds that a new VA orthopedic examination and a social and industrial survey are needed prior to any further adjudication of the claims.

The Veteran also stated at his February 2015 Board hearing that his primary care physician, Dr. L.S., has indicated to him that he is unable to sustain a gainful occupation due to his physical disabilities, but these treatment records have not yet been obtained.  The Veteran also indicated that he had recently been seen by a knee specialist and that he has been treated for numbness and tingling in his lower extremities, but it is unclear whether these records have been obtained.  The AOJ must therefore attempt to obtain and review any additional private records relevant to the claims prior to further adjudication.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send the Veteran and his representative a letter requesting that he provide new VA Forms 21-4142 with sufficient information and signed and dated authorization in order to enable VA to obtain private treatment records from the physicians referenced by the Veteran at the February 2015 Board hearing, as well as any additional outstanding private medical evidence pertaining to the treatment of his service-connected disabilities and lower extremity symptoms associated with his lumbar and cervical spine disorders.

Once the Veteran provides completed release forms authorizing VA to obtain these treatment records, then the AOJ should attempt to obtain such records with at least one follow-up request if no reply is received.

2.  The Veteran should be scheduled for an appropriate VA examination to determine the current severity of his service-connected lumbar spine degenerative joint and disc disease.  The entire claims files (i.e., all medical records contained in Virtual VA and VBMS) must be provided to the examiner, and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  All indicated tests should be accomplished, and all clinical findings reported in detail.

The examiner should conduct range of motion testing of the lumbar spine, expressed in degrees.  The examiner should render specific findings as to whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  The examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss of the spine due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use.  The examiner should express any such additional functional loss in terms of additional degrees of limited motion. 

The examiner should also identify any current lower extremity neurological disorders associated with the Veteran's service-connected lumbar spine disorder, including any symptoms of pain, numbness, tingling, neuritis, paresthesia, and/or paralysis in the legs.

The examiner must set forth all examination findings with a complete explanation based on the facts of this case and any relevant medical literature for the comments and opinions expressed.

The appellant must be given adequate notice of the date and place of any requested examination.  A copy of all notifications must be associated with the claims folder.  He is hereby advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claims.  38 C.F.R. § 3.655 (2014).

3.  Arrange for a social and industrial survey to be conducted to ascertain the impact the Veteran's service-connected disabilities have on his ability to engage in substantially gainful employment in light of his work history and level of education.  The entire claims files (i.e., all medical records contained in Virtual VA and VBMS) should be made available to and be reviewed by the social worker in conjunction with the social and industrial survey, and the social worker should confirm that such records were available for review.

An assessment of the Veteran's day-to-day functioning during the appeal period (March 2008 to the present) in relation to his prior employment history should be made, and a rationale must be provided for all opinions expressed.  The social worker should discuss the Veteran's levels of functioning, particularly with regard to demonstrated capacities for work-like activities, and describe functional limitations caused solely by his service-connected disabilities.  The examiner must specifically discuss the Veteran's lay assertions that he is unable to perform sedentary employment because severe back pain prevents him from sitting for any extended period of time.

4.  Ensure that the requested actions have been accomplished (to the extent possible) in compliance with this remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.

5.  Then readjudicate the issues on appeal.  If the benefits sought are not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case and give them an opportunity to respond before returning the file to the Board for further appellate consideration of these issues.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






